Citation Nr: 1002998	
Decision Date: 01/20/10    Archive Date: 02/01/10

DOCKET NO.  06-13 582	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, 
Colorado


THE ISSUES

1.  Entitlement to a disability rating for lateral 
instability of the right knee in excess of 30 percent.

2.  Entitlement to a disability rating for osteoarthritis of 
the right knee in excess of 10 percent prior to January 2006 
and in excess of 40 percent thereafter.  


REPRESENTATION

Appellant represented by:	Colorado Division of Veterans 
Affairs


ATTORNEY FOR THE BOARD

Kathy Diener, Associate Counsel




INTRODUCTION

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).

The Veteran had active service from June 1974 to June 1978.

This matter comes before the Board of Veteran's Appeals 
(Board) on appeal from a December 1999 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Portland, Oregon, which, inter alia, denied a disability 
rating in excess of 20 percent for a right knee disability.  
In January 2000, the RO increased the rating to 30 percent.  
In August 2003, a separate, 10 percent evaluation was 
assigned for osteoarthritis of the right knee, which was 
increased to 40 percent effective January 2006.  The case was 
subsequently transferred to the RO in Denver, Colorado.  The 
Board remanded the issue to the RO for further adjudication 
in June 2008.  The Board is satisfied that there has been 
substantial compliance with the remand directives and it may 
proceed with review.  Stegall v. West, 11 Vet. App. 268 
(1998).  

The Veteran presented testimony before a Decision Review 
Officer (DRO) at the RO in September 2000.  A transcript of 
that hearing is associated with the claims file.  


FINDINGS OF FACT

1.  Throughout the rating period on appeal, the Veteran's 
right knee instability has been evaluated at the highest 
possible schedular rating.  

2.  Prior to January 2006, osteoarthritis of the right knee 
was not manifested by limitation of flexion to 30 degrees or 
less, or limitation of extension to 15 degrees or more.  

3.  It is not shown that the Veteran's right knee 
disabilities more closely resemble an amputation of a lower 
extremity at the thigh.

CONCLUSIONS OF LAW

1.  A disability rating in excess of 30 percent for 
instability of the right knee is not available.  38 U.S.C.A. 
§§ 1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§3.159, 
3.321, 4.1-4.14, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 
5257 (2009).

2.  The criteria for a disability rating in excess of 10 
percent for osteoarthritis of the right knee have not been 
met.  38 U.S.C.A. §§1155, 5103, 5103A, 5107 (West 2002); 
38 C.F.R. §§ 3.102, 3.159, 3.321(b), 4.1-4.14, 4.40-4.46, 
4.71a, Diagnostic Codes 5010, 5260 -5261 (2009).

3.  The criteria for a disability rating in excess of 40 
percent for osteoarthritis of the right knee are not met.  38 
U.S.C.A. §§1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 
4.68, 4.71a, Diagnostic Code 5010, 5260-5261 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Notice and Assistance

Upon receipt of a complete or substantially complete 
application for benefits and prior to an initial unfavorable 
decision on a claim by an agency of original jurisdiction, VA 
is required to notify the appellant of the information and 
evidence not of record that is necessary to substantiate the 
claim.  See 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159; 
Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002); Mayfield v. Nicholson, 444 
F.3d 1328 (Fed. Cir. 2006).  The notice should also address 
the rating criteria or effective date provisions that are 
pertinent to the appellant's claim.  Dingess v. Nicholson, 19 
Vet. App. 473 (2006).

For an increased-compensation claim, section 5103(a) 
requires, at a minimum, that the Secretary (1) notify the 
claimant that to substantiate a claim, the claimant must 
provide, or ask the Secretary to obtain, medical or lay 
evidence demonstrating a worsening or increase in severity of 
the disability and the effect that worsening has on the 
claimant's employment; (2) provide examples of the types of 
medical and lay evidence that may be obtained or requested; 
(3) and further notify the claimant that "should an increase 
in disability be found, a disability rating will be 
determined by applying relevant [DC's]," and that the range 
of disability applied may be between 0% and 100% "based on 
the nature of the symptoms of the condition for which 
disability compensation is being sought, their severity and 
duration, and their impact upon employment."  Vazquez-Flores 
v. Peake, 22 Vet. App. 37 (2008), vacated on other grounds 
sub nom. Vazquez-Flores v. Shinseki, 580 F.3d 1270, (Fed. 
Cir. 2009).

The rating decision on appeal predated the laws and 
regulations regarding notice and assistance.  Further, 
complete notice was not provided in this case.  Although the 
appellant received inadequate notice, the record reflects 
that the purpose of the notice was not frustrated.  Vazquez-
Flores, 22 Vet. App. at 49.  With regard to the issue of an 
increased rating for right knee instability, the claim was 
granted effective the date of the Veteran's claim, and the 
maximum available schedular rating was assigned.  With regard 
to the claim for an initial increased rating for 
osteoarthritis of the right knee, the Board notes that in 
cases where service connection has been granted and an 
initial disability rating and effective date have been 
assigned, the typical service connection claim has been more 
than substantiated, it has been proven, thereby rendering 38 
U.S.C.A. § 5103(a) notice no longer required because the 
purpose that the notice is intended to serve has been 
fulfilled.  Dingess, 19 Vet. App. at 473; Dunlap v. 
Nicholson, 21 Vet. App. 112 (2007).  The appellant bears the 
burden of demonstrating any prejudice from defective notice 
with respect to the downstream elements.  Goodwin v. Peake, 
22 Vet. App. 128 (2008).  That burden has not been met in 
this case.  

Nevertheless, the record reflects that the appellant was 
provided a meaningful opportunity to participate effectively 
in the processing of his claim such that the notice error did 
not affect the essential fairness of the adjudication now on 
appeal.  The appellant was notified that his claim was 
awarded with an effective date of April 18, 2003, and a 10 
percent rating was assigned, which was subsequently increased 
to 40 percent.  He was provided notice how to appeal that 
decision, and he did so.  He was provided a statement of the 
case that advised him of the applicable law and criteria 
required for a higher rating.  Although he was not provided 
pre-adjudicatory notice that he would be assigned an 
effective date in accordance with the facts found as required 
by Dingess, he was assigned the earliest permitted by law.  
38 U.S.C.A. § 5110(a).  

Moreover, the record shows that the appellant was represented 
by a Veteran's Service Organization and its counsel 
throughout the adjudication of the claims.  Overton v. 
Nicholson, 20 Vet. App. 427 (2006).  

Thus, based on the record as a whole, the Board finds that a 
reasonable person would have understood from the information 
that VA provided to the appellant what was necessary to 
substantiate his claim, and as such, that he had a meaningful 
opportunity to participate in the adjudication of his claim 
such that the essential fairness of the adjudication was not 
affected.  Vazquez-Flores, 22 Vet. App. at 49.

VA has obtained service treatment records, afforded the 
appellant physical examinations, and obtained medical 
opinions as to the etiology and severity of disabilities.  
All known and available records relevant to the issues on 
appeal have been obtained and associated with the appellant's 
claims file; and the appellant has not contended otherwise.  

VA has substantially complied with the notice and assistance 
requirements and the appellant is not prejudiced by a 
decision on the claim at this time.

Increased Rating Claims

Disability ratings are based upon VA's Schedule for Rating 
Disabilities as set forth in 38 C.F.R. Part 4.  The 
percentage ratings represent as far as can practicably be 
determined the average impairment in earning capacity in 
civil occupations.  38 U.S.C.A. § 1155.  The disability must 
be viewed in relation to its history.  38 C.F.R. § 4.1.  A 
higher evaluation shall be assigned where the disability 
picture more nearly approximates the criteria for the next 
higher evaluation. 38 C.F.R. § 4.7.
Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary 
importance.  Francisco v. Brown, 7 Vet. App. 55 (1994).  
Nevertheless, where the evidence contains factual findings 
that show a change in the severity of symptoms during the 
course of the rating period o appeal, assignment of staged 
ratings would be permissible.  Hart v. Mansfield, 21 Vet. 
App. 505 (2007); Fenderson v. West, 12 Vet. App. 119 (1999).

It is the policy of VA to administer the law under a broad 
interpretation, consistent with the facts in each case, with 
all reasonable doubt to be resolved in favor of the claimant.  
38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  When there is a 
question as to which of two disability evaluations shall be 
applied, the higher evaluation will be assigned if the 
disability picture presented more nearly approximates the 
criteria for that rating; otherwise, the lower rating will be 
assigned.  38 C.F.R. § 4.7.

Both the use of manifestations not resulting from service-
connected disease or injury in establishing the service-
connected evaluation, and the evaluation of the same 
manifestation under different diagnoses are to be avoided.  
38 C.F.R. § 4.14.  Notwithstanding the above, VA is required 
to provide separate evaluations for separate manifestations 
of the same disability which are not duplicative or 
overlapping.  See Esteban v. Brown, 6 Vet. App. 259 (1994).

Right Knee Instability

The Veteran is seeking a disability rating in excess of 30 
percent for his service-connected right knee disorder.  
Service connection was awarded in August 1979, and a 20 
percent rating was assigned.  The rating was increased to 30 
percent effective August 1999, the date of his claim for an 
increase. 

The Veteran's knee disability is rated under 38 C.F.R. § 
4.71a, Diagnostic Code (DC) 5257, other impairment of the 
knee.  Under this DC, a disability rating of 10 percent is 
warranted where there is recurrent subluxation or lateral 
instability that is slight, 20 percent where it is moderate, 
and 30 percent where severe.  The words "slight," 
"moderate," and "severe" are not defined in the VA Rating 
Schedule.  Rather than applying a mechanical formula, the 
Board must evaluate all of the evidence to the end that its 
decisions are "equitable and just."  See 38 C.F.R. § 4.6.

The current 30 percent rating for right knee impairment is 
the highest schedular rating available for this disability.  
Accordingly, a rating in excess of 30 percent for subluxation 
or instability of the right knee must be denied. 

Osteoarthritis

The Veteran is seeking an increased disability rating for 
osteoarthritis of the right knee.  Service connection was 
granted effective April 2003 and an initial 10 percent rating 
was assigned.  The rating was increased to 40 percent 
effective January 2006.  

The Veteran's right knee disability includes a diagnosis of 
osteoarthritis, which is rated under 38 C.F.R. § 4.71a, DC 
5010, arthritis due to trauma.  Under this DC, arthritis that 
is substantiated by x-ray findings is to be rated on the 
basis of limitation of motion under the appropriate DCs for 
the specific joint or joints involved.  When the limitation 
of motion of the affected joint or joints is noncompensable 
under the appropriate DC, a rating of 10 percent is for 
application for each major joint or group of minor joints 
affected by limitation of motion.  38 C.F.R. § 4.71a, DC 
5010.  

Limitation of motion of the leg is rated under DC 5260 
(limitation of flexion of the leg) or 5261 (limitation of 
extension of the leg).  Under DC 5260, an evaluation of 10 
percent is warranted where knee flexion is limited to 45 
degrees, 20 percent where it is limited to 30 degrees, and 30 
percent where it is limited to 15 degrees.  A noncompensable 
rating is assigned where there is flexion to 60 degrees or 
more.  38 C.F.R § 4.71a, DC 5260.  Under DC 5261, an 
evaluation of 10 percent is warranted where knee extension is 
limited to 10 degrees, 20 percent where it is limited to 15 
degrees, and 30 percent where it is limited to 20 degrees.  A 
40 percent evaluation is for application where extension is 
limited to 30 degrees, and a 50 percent rating is warranted 
for extension limited to 50 degrees.  A noncompensable rating 
is assigned where leg extension is limited to 5 degrees or 
less.  38 C.F.R § 4.71a, DC 5261. 
The Board notes that the combined rating for disabilities 
affecting the Veteran's right knee, including instability and 
osteoarthritis manifested by limitation of motion, has been 
60 percent since January 2006.  See 38 C.F.R. § 4.25.  The 
"amputation rule" provides that the combined rating for 
disabilities of an extremity shall not exceed the rating for 
the amputation at that elective level, were amputation to be 
performed. 38 C.F.R. § 4.68.  Amputation at the first 
elective site above the knee would warrant a 60 percent 
disability rating.  See 38 C.F.R. § 4.71a, Diagnostic Codes 
5162-5164.  Therefore, a rating in excess of 40 percent for 
osteoarthritis is not available for any time during the 
appeal period, as it would increase the combined rating for 
the Veteran's knee disability in violation of the amputation 
rule.  Thus, the only issue before the Board is whether a 
rating in excess of 10 percent is warranted between April 
2003 and January 2006.

The Veteran was afforded a VA examination of his knee in June 
2003, during which he reported that he experienced constant 
symptoms.  He indicated that he had lost months of work 
because of his knee disability.  He had abnormal gait and 
walked with a cane because of pain and instability.  On 
examination, there was no heat, redness, swelling, effusion, 
or drainage of the knees.  There was no tenderness to 
patellar compression.  There was full range of flexion and 
extension in the right knee, with no pain noted with 
movement.  There was no ankylosis of the knee joints; 
however, the Veteran reported locking pain and crepitus in 
the right knee.  The examiner diagnosed severe post traumatic 
degenerative joint disease with removal of the knee cap and 
cartilage.  He also stated that the diagnosis had changed to 
increased instability and pain.  

Private treatment records dated in November 2005, indicate 
that he complained of painful knees.  An MRI of his knees 
moderate patellofemoral osteoarthritis.  

After carefully considering the relevant evidence, the Board 
concludes that a rating in excess of 10 percent is not 
warranted for arthritis of the right knee prior to January 
2006.  A 10 percent rating was assigned due to the severity 
of the pain the Veteran experienced; however, the evidence 
does demonstrate any loss of motion in the right knee during 
this time.  Therefore, his right knee disability does not 
warrant a disability rating in excess of the 10 percent prior 
to January 2006.  
The assignment of a particular DC depends on the facts of a 
particular case.  See Butts v. Brown, 5 Vet. App. 532, 538 
(1993).  One DC may be more appropriate than another based on 
such factors as an individual's relevant medical history, the 
current diagnosis, and demonstrated symptomatology.  Any 
change in DC by a VA adjudicator must be specifically 
explained.  See Pernorio v. Derwinski, 2 Vet. App. 625, 629 
(1992).  In this case, the Board has considered whether 
another rating code is more appropriate than the one used by 
the RO.  See Tedeschi v. Brown, 7 Vet. App. 411, 414 (1995).  
There is no evidence of ankylosis, dislocated semilunar 
cartilage, malunion or nonunion of the tibia and fibula, or 
genu recurvatum.  Therefore, it is not appropriate to rate 
the Veteran's disability under any of the other DCs specific 
to disabilities of the knee.  

When evaluating disabilities of the musculoskeletal system, 
38 C.F.R. § 4.40 allows for consideration of functional loss 
due to pain and weakness causing additional disability beyond 
that reflected on range of motion measurements.  DeLuca v. 
Brown, 8 Vet. App. 202 (1995).  Further, the intent of the 
rating schedule is to recognize painful motion with joint or 
periarticular pathology as productive of disability.  It is 
the intention to recognize actually painful, unstable, or 
malaligned joints, due to healed injury, as entitled to at 
least the minimum compensable rating for the joint.  38 
C.F.R. § 4.59.

The Board has considered whether the Veteran may experience 
any additional functional loss due to pain, lack of 
endurance, or incoordination.  At the June 2003 examination, 
the Veteran reported that his symptoms are "constant," 
occurring three times per week and lasting for several days.  
The Veteran did not report additional loss of motion during 
these periods, and the examiner did not note any additional 
loss of motion on examination.  There are no objective 
findings of additional functional loss due to pain, lack of 
endurance, or incoordination.  Hence, the provisions of 38 
C.F.R. §§ 4.40 and 4.45, and DeLuca, have been considered, 
but provide no basis for assignment of any higher rating 
based on limited motion for the right knee.


Extraschedular Rating

During the June 2003 VA examination, the Veteran reported 
that he had been unemployed for months due to his knee 
disability.  The examiner stated that the Veteran's right 
knee disability prevented him from follwing his regular 
occupation, which requires standing and walking.  These 
contentions raise the matter of whether referral for 
extraschedular ratings under 38 C.F.R. § 3.321(b)(1) is 
warranted.  Barringer v. Peake, 22 Vet. App. 242, 243-44 
(2008).

Under 38 C.F.R. § 3.321(b)(1), in those exceptional cases 
where the schedular evaluations are found to be inadequate, 
an extraschedular evaluation can be provided commensurate 
with the average earning capacity impairment due exclusively 
to the service-connected disability or disabilities.  A 
determination of whether a claimant is entitled to an 
extraschedular rating under 38 C.F.R. § 3.321(b) is a three- 
step inquiry.  First, the Board must determine if the 
evidence presents such an exceptional disability picture that 
the available schedular evaluations for that service-
connected disability are inadequate.  To do this, the Board 
or the RO must determine if the criteria found in the rating 
schedule reasonably describes the claimant's disability level 
and symptomatology.  If the claimant's disability picture is 
contemplated by the rating schedule, then the assigned 
schedular evaluation is adequate, and no referral for 
extraschedular consideration is required.  If the schedular 
evaluation does not contemplate the claimant's level of 
disability and symptomatology, the Board must determine 
whether the claimant's exceptional disability picture 
exhibits other related factors, such as marked interference 
with employment and frequent periods of hospitalization.  If 
the Board determines that the schedular evaluation does not 
contemplate the claimant's level of disability and 
symptomatology, and the disability picture exhibits other 
related factors such as marked interference with employment 
or frequent periods of hospitalization, the case must be 
referred to determine whether, to accord justice, an 
extraschedular rating must be assigned.  See Thun v. Peake, 
22 Vet. App. 111, 115-16 (2008).

In this instance, the Veteran contends that his occupational 
activities are limited by severe pain associated with his 
knee disability.  The record does not establish that the 
rating criteria are inadequate for rating any of his 
disability.  The competent medical evidence of record shows 
that that aspect of the Veteran's right knee disability which 
is on appeal is primarily manifested by pain, instability and 
limitation of motion.  The applicable diagnostic codes used 
to rate the disability provide for ratings based on 
limitation of motion.  See Diagnostic Codes 5260, 5261.  The 
effects of pain and functional impairment have been taken 
into account and are considered in applying the relevant 
criteria in the rating schedule.  See 38 C.F.R. §§ 4.40, 
4.45, 4.59; DeLuca, 8 Vet. App. 202.  The effects of the 
Veteran's disability have been fully considered and are 
contemplated in the rating schedule; hence, referral for an 
extraschedular rating is unnecessary at this time.


ORDER

A disability rating in excess of 30 percent for instability 
of the right knee is denied.

A disability rating in excess of 10 percent for 
osteoarthritis of the right knee from April 2003 to January 
2006 is denied.

A disability rating in excess of 40 percent for 
osteoarthritis of the right knee after January 2006 is 
denied. 



______________________________________________
M. E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


